158 Ga. App. 574 (1981)
281 S.E.2d 650
CITIBANK (NEW YORK STATE)
v.
HILL et al.
61870.
Court of Appeals of Georgia.
Decided May 19, 1981.
*575 Robert A. Falanga, for appellant.
Martin L. Ellin, for appellee.
DEEN, Presiding Judge.
The order appealed from is an interlocutory judgment requiring the appellant to (a) serve answers to described interrogatories and (b) pay $500 to the defendant's attorney in connection with the bringing of certain motions by January 26, 1981. The notice of appeal was filed on January 23, 1981, and, so far as this record shows, the case was pending on that date and is still pending. Accordingly, there is no final judgment. Code § 6-701 (a) 1, and the appeal must be dismissed as premature. Scott v. Kelly, 143 Ga. App. 729 (240 SE2d 144) (1977).
Appeal dismissed. Banke and Carley, JJ., concur.